Exhibit 10.1

SEVERANCE AGREEMENT AND GENERAL RELEASE

THIS RELEASE (“Release”) is effective as of the 24th day of February, 2017, by
John J. Ellsworth (“Executive”) in favor of ScanSource, Inc. (“ScanSource” or
the “Company”). This is the Release referred to in that certain Employment
Agreement dated effective as of July 1, 2014 by and between the Company and
Executive (the “Employment Agreement”). Executive gives this Release in
consideration of the Company’s promises and covenants as recited herein and in
the Employment Agreement, with respect to which this Release is an integral
part.

 

  1. Last Day of Employment and Resignation.

(a)     Last Day of Employment. The Parties agree that Executive’s last day of
employment with the Company will be February 24, 2017 (“Separation Date”).
Assuming that Executive does not revoke and complies with all of the terms of
this Release, Executive will be paid his base salary through his Separation
Date, his separation shall be characterized as a resignation, and he will submit
a written resignation as a Director and Officer of the company and any parent or
affiliate entities. Executive acknowledges that he shall not be entitled to
receive any incentive, bonus, or other compensation or benefits whatsoever under
the Employment Agreement other than as set forth in this Release.

(b)     Withdrawal of Legal Representation and Company Representation. Executive
shall, as of the Separation Date, or as required by court rule or practice, or
formally withdraw as legal counsel and legal representative of ScanSource in any
matters in which he is listed as counsel of record or in which he otherwise has
made any appearances or maintained any formal authority.

(c)     Other Obligations. To be eligible for the consideration provided in
paragraph 2 of this Release, Executive has additional obligations as set forth
in Schedule A (“Other Obligations”).

 

  2. Consideration.

(a)     Severance Pay. As consideration for each and every covenant and promise
of Executive contained in this Release, the Company agrees to pay Executive an
amount equal to $92,500, subject to W-2 reporting and less applicable state and
federal taxes and withholdings. This payment shall be made in a lump sum payment
within 2 weeks of the execution of this Release.

(b)     Medical/Dental Insurance Benefits. Regardless of whether Executive signs
this Release, the Company and/or its applicable carriers will notify Executive
of his rights to elect continuation of medical and dental benefits for him and
his eligible dependents under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) following his Separation Date. In addition, following his Separation
Date, and provided all conditions of this Release are and continue to be met by
Executive, the



--------------------------------------------------------------------------------

Company agrees that Executive’s monthly COBRA premium will be at the same level
of his current shared coverage expense until the earlier of six months following
his Separation Date, or the date that Executive becomes eligible for coverage
under another group plan. The Company shall reimburse Executive for the
difference between the monthly premium amount actually paid by him for coverage
under COBRA and the monthly premium amount paid by active employees for the same
level of coverage. Such reimbursement shall be paid by the 20th day of the month
immediately following the month in which Executive timely remits the required
premium payment. The Company makes no representation to Executive regarding the
tax consequences of any benefits that may be received pursuant to this
paragraph. If Executive wishes to continue his COBRA coverage beyond the end of
such period, he will then be responsible for paying the full premiums for such
coverage during the remainder of his potential COBRA coverage eligibility or
benefits. Executive will be notified by the Company’s insurance carrier or plan
administrator regarding his rights under COBRA and the costs and conditions of
that option. All other insurance coverage provided to Executive by the Company,
including but not limited to group life insurance and short and long-term
disability benefits, will terminate and cease to be in effect as of the
Separation Date. In addition, failure by Executive to timely elect COBRA
coverage, to timely pay any required premiums or to make any required payments,
or to remain eligible for COBRA coverage continuation will terminate the
Company’s obligations with respect to such COBRA payments.

(c)     Other Benefits. The Company will reimburse Executive for the cost of
complying with the Other Obligations indicated in Schedule A, up to a total of
$44,000. This amount will be paid in a lump sum within 30 days of receiving
satisfactory confirmation of completion of the obligations indicated in Schedule
A.

(d)     Outplacement Services. The Company will pay for up to six (6) months of
outplacement services with Major, Lindsay & Africa or another outplacement
services provider mutually agreed to by the parties.

(e)     Reference Letter. The Company will provide Executive with a reference
letter.

(f)     Effect of Separation on Other Existing Benefits. Except as otherwise set
forth herein and any vested benefits, as of the Separation Date, Executive shall
cease to be an active participant in the Company’s bonus, incentive, and benefit
programs. Following Executive’s Separation Date, Executive’s rights to continue
any benefits under the Company’s benefit plans, to convert any such benefits to
personal policies, or to receive any vested or accrued benefits under those
plans will be governed by the terms of the applicable plan documents and law.

 

2



--------------------------------------------------------------------------------

3.    General Release.

Executive, for himself, his successors, assigns, executors, administrators,
insureds, attorneys, and all those entitled to assert his rights, now and
forever hereby releases and discharges the Company and its respective past and
present officers, directors, shareholders, stockholders, trustees, partners,
joint ventures, board members, employees, agents, parent corporations,
divisions, wholly or partially owned subsidiaries, affiliates, estates,
predecessors, successors, heirs, executors, administrators, assigns,
representatives, insurers, benefit plans, and attorneys (the “Released
Parties”), from any and all legal, administrative, and/or equitable claims,
actions, causes of action, sums of money due, suits, debts, liens, covenants,
contracts, obligations, costs, expenses, damages, judgments, agreements,
promises, demands, claims for attorneys’ fees and costs, or liabilities of any
nature whatsoever, in law or in equity, which Executive ever had or now has
against the Released Parties, including any claims arising by reason of or in
any way connected with any employment relationship which existed between the
Company or any of its parents, subsidiaries, affiliates, or predecessors, and
Executive. It is understood and agreed that this Release is intended to cover
all actions, causes of action, claims or demands for any damage, loss or injury,
which may be traced either directly or indirectly to the aforesaid employment
relationship, or the termination of that relationship, that Executive has, had
or purports to have, from the beginning of time to the date of this Release,
whether known or unknown, that now exists, no matter how remotely they may be
related to the aforesaid employment relationship including but not limited to
claims for employment discrimination under federal, state or local statutes.
Without limiting the broadness of the foregoing language, Executive agrees to
release the Released Parties from any and all claims under:

 

  a. Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991;

 

  b. Section 1981 of the Civil Rights Act of 1866, as amended;

 

  c. Executive Orders 11246, 13496, and 11141;

 

  d. the Equal Pay Act of 1963;

 

  e. the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA);

 

  f. the Americans with Disabilities Act of 1990 and any amendments thereto,
including the ADA Amendments Act of 2008;

 

  g. the Rehabilitation Act of 1973;

 

  h. the Employee Retirement and Income Security Act of 1974;

 

  i. the Sarbanes-Oxley Corporate Reform Act of 2002 and the Dodd-Frank Wall
Street Reform and Consumer Protection Act (the “Dodd-Frank Act”);

 

  j. Whistle-blower and/or retaliation claims or suits under the Sarbanes-Oxley
Act of 2002 and/or the Dodd-Frank Act;

 

  k. the Family and Medical Leave Act of 1993, as amended;

 

  l. the Health Insurance Portability and Accountability Act of 1996 (HIPAA);

 

  m. the Fair Labor Standards Act of 1938, as amended;

 

  n. the Occupational Safety and Health Act;

 

  o. the Uniformed Services Employment and Re-employment Act of 1994;

 

  p. the Worker Adjustment and Retraining Notification Act;

 

  q. the Lilly Ledbetter Fair Pay Act of 2009;

 

  r. the Fair Credit Reporting Act;

 

3



--------------------------------------------------------------------------------

  s. the Consumer Credit Protection Act;

 

  t. the Immigration Reform and Control Act of 1986;

 

  u. the National Labor Relations Act;

 

  v. the Genetic Information Nondiscrimination Act of 2008;

 

  w. the Age Discrimination in Employment Act;

 

  x. the South Carolina Payment of Wages Act;

 

  y. the South Carolina Human Affairs Law;

 

  z. claims arising under the United States and/or South Carolina Constitutions;

 

  aa. claims for wages and overtime pay and commissions, bonuses, vacation pay,
or any express or implied contracts;

 

  bb. any common law claims or claims founded in tort (including negligence) for
wrongful discharge, negligence, negligent hiring, negligent training or
negligent supervision, assault or battery, invasion of privacy, false
imprisonment, intentional infliction of emotional distress, defamation, libel,
slander, promissory estoppel, detrimental reliance, quantum meruit, unjust
enrichment, breach of contract (oral, written or implied), or any other
equitable basis or action;

 

  cc. claims that the Company treated or dealt with Executive unfairly or not in
good faith;

 

  dd. any claims arising under any other federal, state or local law, statute,
regulation, ordinance, treaty or law of any other type, or any other cause of
action or theory of recovery arising by virtue of Executive’s employment
relationship and/or affiliation with ScanSource; and

 

  ee. any public policy, tort or common law.

Without waiving any prospective or retrospective rights under the Fair Labor
Standards Act, Executive admits that Executive has received from ScanSource all
rights and benefits, if any, due or potentially due to him pursuant to the Fair
Labor Standards Act. Executive understands and acknowledges that it is the
Parties’ intent that Executive releases all claims that can be legally released
but no more than that.

Executive affirms that while Executive was employed with the Company, Executive
had no known and unreported workplace injuries or occupational diseases and was
not denied leave under the Family and Medical Leave Act of 1993.

Executive represents and agrees that Executive has been paid and has received
all paid or unpaid leave, compensation, wages, overtime, vacation or sick pay,
bonuses and/or benefits to which Executive may be entitled and no other amounts,
except as may be provided in this Release, are due to Executive.

To the maximum extent permitted by law, Executive waives any right or ability to
be a class or collective action representative or to otherwise participate in
any putative or certified class, collective, or multi-party action or proceeding
in which any of the Released Parties is a party. Executive specifically agrees
not to attempt to institute any proceedings or pursue any action pursuant to any
laws (state, local, or federal) in

 

4



--------------------------------------------------------------------------------

any jurisdiction (state, local, or federal) based on employment with or
termination from the Company except as required or protected by law. Nothing in
this Release prohibits or prevents Executive from filing a charge with or
participating, testifying, or assisting in any investigation, hearing,
whistleblower proceeding or other proceeding before any federal, state, or local
government agency (e.g. EEOC, NLRB, SEC., etc.). However, to the maximum extent
permitted by law, Executive agrees that if such an administrative claim is made,
Executive shall not be entitled to recover any individual monetary relief or
other individual remedies.

 

  4. Special Notification Under the Age Discrimination in Employment Act.

Executive acknowledges: (a) that he was advised to consult with an attorney
prior to executing this Release; (b) that he was allowed up to a period of
twenty-one (21) calendar days to consider the Release but has voluntarily signed
the Agreement prior to the expiration of that time period; (c) that he is not
eligible for the consideration he will receive in Paragraph 2 of this Release
except for his agreement to be bound by the terms of this Release; and (d) that
he was advised that he may revoke this Release within seven (7) days after he
executes it. For this revocation to be effective, written notice must be
postmarked or received by Michael Baur, Chief Executive Officer, no later than
the close of business on the seventh day after Executive has executed this
Release. If Executive revokes this Release, it will not be effective or
enforceable, and Executive will not receive any of the payments or benefits
described in this Release.

 

  5. Acknowledgement of No Known Wrongdoing.

Executive acknowledges and represents that as an employee of the Company, he has
been obligated to, and has been given the full and unfettered opportunity to,
report timely to the Company any conduct that would give rise to an allegation
that the Company or any affiliate of the Company has violated any laws
applicable to its businesses or has engaged in conduct which could otherwise be
construed as inappropriate or unethical in any way, even if such conduct is not,
or does not appear to be, a violation of any law. Executive acknowledges that a
condition of the payment of any consideration provided by the Company to the
Executive hereunder is his truthful and complete representation to the Company
regarding any such conduct, including but not limited to conduct regarding
compliance with the Company’s Code of Ethics, policies, and procedures, and with
all laws and standards governing the Company’s business.

Executive’s truthful and complete representation, based on his thorough search
of his knowledge and memory, is as follows: Executive has not been directly or
indirectly involved in any such conduct; no one has asked or directed him to
participate in any such conduct; and Executive has no specific knowledge of any
conduct by any other person(s) that would give rise to an allegation that the
Company or any affiliate of the Company has violated any laws applicable to its
businesses or has engaged in conduct which could otherwise be construed as
inappropriate or unethical in any way.

 

5



--------------------------------------------------------------------------------

  6. Continued Cooperation.

Executive agrees that he shall, to the extent reasonably requested by the
Company, cooperate with the Company in any pending or future charge, complaint,
litigation (including alternative dispute resolution) or investigation and
regarding which Executive was involved during the course of his work with the
Company and is reasonably expected to have knowledge or information, or in which
Executive did or is alleged to have participated during his employment with the
Company. Executive further agrees that in any such litigation (including
alternative dispute resolution) or investigation, he will, without the necessity
of a subpoena, provide truthful testimony relevant to the litigation (including
alternative dispute resolution) or investigation in any jurisdiction in which
the Company requests. the Company will reimburse Executive for reasonable
expenses incurred by Executive in complying with this Section to the extent such
expenses are authorized by the Company in advance. the Company and Executive
acknowledge and agree that nothing in this Section of this Release nor any other
provision of this Release affects Executive’s obligations to cooperate with any
government investigation or to respond truthfully to any lawful governmental
inquiry or to give truthful testimony in court.

 

  7. Waiver of Section 11(c)(i) of the Employment Agreement.

The Company agrees to waive the Non-Compete obligations set forth in Section
11(c)(i) of the Employment Agreement. All other restrictions contained in
Section 11 survive the execution of this Release.

 

  8. Governing Law.

This Release shall be construed in accordance with the laws of the state of
South Carolina and any applicable federal laws.

 

  9. Survival/Modification/Waiver.

The confidentiality, non-disparagement, non-solicitation, non-disclosure and
use, and non-recruiting obligations contained in Sections 11 of the Employment
Agreement survive execution of this Release. Other than those obligations, this
Release constitutes the entire understanding of the parties, and no
representation, promise, or inducement not included herein shall be binding upon
the parties. Executive and the Company affirm that the only consideration for
the signing of this Release are the terms set forth above and that no other
promises or assurances of any kind have been made to him by the Company or any
other entity or person as an inducement for either to sign this Release. This
Release may not be changed orally but only by an agreement in writing signed by
the parties or their respective heirs, legal representatives, successors, and
assigns. No waiver by any party hereto at any time of any breach by any other
party hereto of, or in compliance with, any condition

 

6



--------------------------------------------------------------------------------

or provision of this Release to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No waiver of any provision of this Release shall be
implied from any course of dealing between or among the parties hereto or from
any failure by any party hereto to assert its rights hereunder on any occasion
or series of occasions.

 

  10. Validity/Severability.

The provisions of this Release shall be deemed severable and the invalidity or
unenforceability of any portion or any provision shall not affect the validity
or enforceability of the other portions or provisions. Such provisions shall be
appropriately limited and given effect to the extent they may be enforceable.

 

  11. Arbitration.

Executive agrees to have any and all disputes or controversies arising under or
in connection with this Release settled by final and binding arbitration
administered by the American Arbitration Association (“AAA”) under its National
Rules for the Resolution of Employment Disputes and the Federal Arbitration Act,
9 U.S.C. §1, et seq. subject to the following: (a) such arbitration shall take
place in Greenville, South Carolina; (b) such arbitration shall be arbitrated by
one (1) neutral arbitrator with at least ten (10) years of employment
arbitration experience and chosen by both parties from the AAA Roster of Neutral
Arbitrators; (c) either party may seek from any court having jurisdiction any
interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal;
(d) discovery shall consist of the exchange of non-confidential and
non-privileged documents that are strictly relevant to the claims before the
arbitrator, shall be concluded within forty-five (45) days following the
appointment of the arbitrator, and, in case of depositions, shall consist of no
more than three (3) depositions per party with a maximum duration of three
(3) hours each, and all depositions shall be held within thirty (30) days of the
making of a request; (e) the arbitration will be based on the submission of
documents and there shall be no in-person or oral hearing; (f) the award shall
be issued within six (6) months of the filing of the notice of intention to
arbitrate and the arbitrator shall agree to comply with this schedule before
accepting appointment; (g) except as may be required by law, neither a party nor
an arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of both parties; (h) the arbitrator
shall not have authority the authority to award punitive damages; (i) each party
shall bear its own attorney’s fees with the Company bearing the arbitrator’s and
administrative fees related to arbitration; and (j) judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction
thereof.

 

7



--------------------------------------------------------------------------------

  12. No Admission Of Wrongdoing.

The Parties agree that neither this Release nor the furnishing of the
consideration for this Release shall be deemed or construed at any time for any
purpose as an admission by the Company of wrongdoing or evidence of any
liability or unlawful conduct of any kind. The Company denies any wrongdoing in
all respects.

Executive agrees that he has carefully read this Release and is signing it
voluntarily.

[Signature page to Ellsworth Severance Agreement and General Release]

 

/s/ John Ellsworth

Executive   Date:   2-28-17 For ScanSource, Inc.: By:  

/s/ John Harvey

Its:  

VP of Worldwide Human Resources

Date:   2-28-17

 

8